REMINGTON SUPPLEMENTAL SAVINGS PLAN
(EFFECTIVE JANUARY 1, 1998)

 




TABLE OF CONTENTS

ARTICLE I Introduction       1.1 Name  1     1.2 Purpose  1     1.3
Administration of the Plan  1   ARTICLE II Definitions  2     2.1 "Basic Plan" 
2     2.2 "Code"  2     2.3 "Committee"  2     2.4 "Company"  2     2.5
"Compensation"  2     2.6 "Effective Date"  2     2.7 "Employer"  2     2.8
"ERISA"  2     2.9 "Participant"  3     2.10 "Plan"  3     2.11 "Plan Year"  3  
  2.12 "Related Company"  3     2.13 "Retirement Deferral Account"  3     2.14
"Subsidiary"  3     2.15 "Year of Service"  3   ARTICLE III Plan Participation 
3   ARTICLE IV Deferrals and Contributions  4     4.1 Deferral Election  4    
4.2 Retirement Deferral Account  5   ARTICLE V Earnings on Account Balances  5  
  5.1 Crediting of Deferrals  5     5.2 Earnings  5   ARTICLE VI Establishment
of Trust  6     6.1 Establishment of Trust  6     6.2 Status of Trust  6  
ARTICLE VII Distribution of Account Balances  6     7.1 Vesting  6     7.2 Form
of Distribution of Accounts  6     7.3 Emergency Payments  7     7.4 Involuntary
Distributions  7     7.5 Distribution Upon Change of Control  8     7.6
Designation of Beneficiaries  8   ARTICLE VIII Amendment or Termination  9    
8.1 Amendment  9     8.2 Plan Termination  9   ARTICLE IX General Provisions  10
    9.1 Non-Alienation of Benefits  10     9.2 Withholding for Taxes  10     9.3
Immunity of Committee Members  10     9.4 Plan not to Affect Employment
Relationship  11     9.5 Subordination of Rights  11     9.6 Notices  11     9.7
Gender and Number; Headings  11     9.8 Controlling Law  12     9.9 Successors 
12     9.10 Severability  12     9.11 Action by Company  12  

ii




REMINGTON SUPPLEMENTAL SAVINGS PLAN
ARTICLE I
INTRODUCTION

1.1         Name. The name of the Plan shall be the "Remington Supplemental
Savings Plan."


1.2         Purpose. This Plan shall constitute an unfunded arrangement
established and maintained for the purpose of providing deferred compensation to
a select group of management or highly compensated employees (as defined for
purposes of Title I of the ERISA).


1.3         Administration of the Plan. The Plan shall be administered by the
Committee. The Committee’s duties and authority under the Plan shall include
(i) the interpretation of the provisions of the Plan, (ii) the adoption of any
rules and regulations which may become necessary or advisable in the operation
of the Plan, (iii) the making of such determinations as may be permitted or
required pursuant to the Plan, and (iv) the taking of such other actions as may
be required for the proper administration of the Plan in accordance with its
terms. Any decision of the Committee with respect to any matter within the
authority of the Committee shall be final, binding and conclusive upon each
Employer and each Participant, former Participant, designated beneficiary, and
each person claiming under or through any Participant or designated beneficiary,
and no additional authorization or ratification by the Board of Directors or
stockholders of any Employer shall be required. Any action by the Committee with
respect to any one or more Participants shall not be binding on the Committee as
to any action to be taken with respect to any other Participant. Committee
members may be Participants, but no member of the Committee may participate in
any decision directly affecting the computation of his benefits or rights under
the Plan. Each determination required or permitted under the Plan shall be made
by the Committee in the sole and absolute discretion of the Committee.


 



ARTICLE II
Definitions

2.1         "Basic Plan" means the Remington Savings and Investment Plan.


2.2         "Code" means the Internal Revenue Code of 1986, as amended..


2.3         "Committee" means the persons who have been designated, from time to
time, by the Board of Directors of the Company to administer the plan.


2.4         "Company" means Remington Arms Company, Inc. or its successors or
assigns under the Plan.


2.5         Compensation” as defined in section 1.10 of the Remington Savings
and Investment Plan, as amended from time to time, without regard to IRS Code
Section 401(a)(17).


2.6         Effective Date” means January 1, 1998.


2.7         Employer” means any Subsidiary or other Related Company of either
the Company or a Subsidiary which adopts the Plan with the approval of the
Company.



2.8         "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.


2



2.9         "Participant" means any eligible person who is participating under
the Plan pursuant to Article III.


2.10         "Plan" means this Remington Supplemental Savings Plan, as amended
from time to time.


2.11         "Plan Year" means the calendar year.


2.12         Related Company” means, with respect to any Employer, that Employer
and any corporation, trade or business which is, together with that Employer, a
member of the same controlled group of corporations, a trade or business under
common control, or an affiliated service group within the meaning of Code
section 414 (b), (c), (m) or (o).


2.13         Retirement Deferral Account” means the deferred compensation
account maintained with respect to each Participant as set forth in Section 4.2
of the Plan.


2.14         "Subsidiary" means a company which is 50% or more owned, directly
or indirectly, by the Company.


2.15         Year of Service” means a year of service as such term is defined
for vesting purposes under the Basic Plan and includes all vesting service
recognized under the Basic Plan.


ARTICLE III
Plan Participation

        The Chief Operating Officer of the Company shall designate, in writing,
each person that is eligible to participate under this Plan (a “Participant”).
Only those employees of Employers who are in a select group of management or are
highly compensated (within the meaning of Title I of ERISA) may be designated as
eligible to participate under this Plan.

3



ARTICLE IV
Deferrals and Contributions

4.1         Deferral Election .


(a)         Each Participant may elect to enter into a salary reduction
agreement with an Employer prior to the first day of each Plan Year (or prior to
the first day of participation in this Plan with respect to a Participant’s
initial year of participation) in which the Compensation to which the salary
reduction election relates is earned. Each Participant’s salary reduction
percentage election must be in a whole percentage of Compensation; provided,
however, in no event may a Participant’s salary reduction percentage under this
Plan and the percentage of Compensation contributed as “Employees Before-tax
Contributions” under the Basic Plan exceed more than sixteen percent of his
Compensation for the Plan Year. Each salary deferral election must be filed with
the Committee in the manner required by the Committee. Completion of such
election form shall evidence the Participant’s authorization of his Employer to
reduce his Compensation by the percentage of Compensation specified in the
election.


(b)          The election to defer the receipt of Compensation shall thereafter
be irrevocable for such Plan Year. If no election is made with respect to any
Plan Year for which services have been rendered, the Participant shall be deemed
to have elected not to defer any of his Compensation earned with respect to such
Plan Year.


(c)          As soon as practicable after the end of each Plan Year, the
Committee will perform actual deferral percentage, actual contribution
percentage and multiple use testing to determine the maximum amount of
additional elective contributions that could be made for the current Plan Year,
consistent with Section 402 (g) of the Code, on behalf of each Participant as a
Participant in the Basic Plan. As soon as practicable thereafter, but in no
event later than March 15 of the Plan Year following the current Plan Year, the
lesser of the maximum allowable contribution so determined or the Participant’s
salary deferral under the Plan for the current Plan Year will be deemed paid to
the Participant and will be contributed to the Basic Plan as an elective
contribution. No earnings credited under the Plan will be contributed to the
Basic Plan. All such elective contributions made to the Basic Plan shall result
in corresponding reductions to each affected Participant’s Retirement Deferral
Account under the Plan.


4



4.2         Retirement Deferral Account. The Committee shall establish and
maintain a deferred compensation account (the “Retirement Deferral Account”)
with respect to each Participant who has elected to defer Compensation to such
Retirement Deferral Account under this Article IV. The Participant’s Retirement
Deferral Account shall be a bookkeeping account maintained by the Company and
shall reflect the amount of Compensation the Participant has elected to defer,
and shall be credited or charged with the deemed investment earnings and losses
thereon, if any, in accordance with Article V.


ARTICLE V
Earnings on Account Balances

5.1         Crediting of Deferrals. The company shall credit all deferred
compensation to the Participant’s Retirement Deferral Account within a
reasonable period following the date the deferrals would have been paid to the
Participant if the Participant had not made a deferral election under Article IV
of the Plan.


5.2         Earnings. Each Participant’s Retirement Deferral Account will be
credited with earnings as of December 31 of each Plan Year (or such earlier date
that a Participant retires or terminates employment) in an amount equal to the
weighted average of such Participant’s Retirement Deferral Account during the
Plan Year multiplied by an interest rate equal to the prime rate (as published
in the Wall Street Journal on the last business day of such Plan Year (or such
earlier date that the Participant retires or terminates employment)) plus two
percent.


5



ARTICLE VI
Establishment of Trust

6.1         Establishment of Trust. The Company may, in its sole discretion,
establish a grantor trust, as described under Section 671 of the Code, which is
subject to the claims of the general creditors of the Company, for the purpose
of accumulating assets to provide for the obligations hereunder. The
establishment of such a trust shall not affect the Company’s’ liability to pay
benefits hereunder except that the Company’s liability shall be offset by any
payments actually made to a Participant under such a trust. In the event such a
trust is established. The amount to be contributed shall be determined by the
Company and the investment of such assets shall be in accordance with the trust
document.


6.2         Status of Trust. Participants shall have no direct or secured claim
in any asset of the trust or in specific assets of the Company and will have the
status of general unsecured creditors of the Company for any amounts due under
this Plan. Trust assets and income will be subject to the claims of the
Company’s creditors.


ARTICLE VII
Distribution of Account Balances

7.1         Vesting. A Participant’s benefit under his Retirement Deferral
Account shall be 100% vested and nonforfeitable and shall be distributable to
the Participant or, in the event of the Participant’s death, to his beneficiary,
as provided in Section 7.2 below.


7.2         Form of Distribution of Accounts. Upon a Participant’s termination
of employment, the Participant’s benefit under this Plan shall be distributed in
a lump sum payment.


6



7.3         Emergency Payments. A Participant may from time to time request, in
such manner as may be satisfactory to the Committee, that the Committee
authorized an emergency payment to such Participant. Any such distribution shall
be for the sole purpose of enabling such Participant to meet his immediate and
heavy financial needs arising as a result of personal injury, sickness,
disability, substantial damage to real or personal property, natural disasters
or other unforeseen and extraordinary emergency of such Participant or a member
of his immediate family. Children’s educational expenses and the purchase or
improvement of a residence are specifically excluded as events deemed to
constitute an emergency for purposes of this Section. If the Committee, in its
discretion, authorized an emergency payment, the Committee shall distribute to
such Participant, within a reasonable time, and amount determined by the
Committee in its discretion to be sufficient to alleviate the financial
hardship, but not in excess of the Participant’s Retirement Deferral Account as
of such date. In determining the amount to be distributed, the Committee, may
take into account amounts reasonably available from other resources of the
Participant.


7.4         Involuntary Distributions. Notwithstanding the foregoing provisions
of this Article VII, the Committee may on its own initiative authorize the
Company to distribute to any Participant (or to a designated beneficiary in the
event of the Participant’s death) all or any portion of the Participant’s
Retirement Deferral Account. Such payment would be specifically authorized in
the event there is a change in tax law, a published ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of Treasury, a decision by a court of competent jurisdiction involving
a Participant or a beneficiary, or a closing agreement made under section 7121
of the Code that is approved by the Internal Revenue Service and involves a
Participant, and the Committee determines that a Participant has or will
recognize income for Federal income tax purposes with respect to amounts
deferred under this Plan prior to the time such amount are paid to the
Participant.


7



7.5         Distribution Upon Change of Control. Within five days following the
Change of Control of the Company, the Company shall establish a grantor trust
(if such grantor trust referred to in Section 6.1 has not already been
established) and shall make an irrevocable contribution to the grantor trust in
an amount that is sufficient to pay each Participant or beneficiary the benefits
to which Plan Participants or their beneficiaries would be entitled pursuant to
the terms of the Plan as of the date on which the Change of Control occurred. No
Participant shall have a right to a distribution of his Retirement Deferral
Account upon a Change of Control of the Company, except as otherwise provided in
the Plan. A “Change of Control” of the Company shall mean the purchase or other
acquisition by any person, entity or group of persons, within the meaning of
section 13 (d) or 14 (d) of the Securities Exchange Act of 1934 (“Act”), or any
comparable successor provisions, of beneficial ownership (within the meaning of
Rule 13d-1 promulgated under the Act) of 30 percent or more of either the
outstanding shares of common stock or the combined voting power of Company’s
then outstanding voting securities entitled to vote generally, or the approval
by the stockholders of Company of a reorganization, merger or consolidation, in
each case, with respect to which persons who were stockholders of Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter own more than 50 percent of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated Company’s then outstanding securities, or a liquidation
or dissolution of Company or of the sale of all or substantially all of
Company’s assets.


8



7.6         Designation of Beneficiaries. Each Participant may name any person
(who may be named concurrently, contingently or successively) to whom the
Participant’s Retirement Deferral Account under the Plan are to be paid if the
Participant dies before his Retirement Deferral Account is full distributed.
Each such beneficiary designation will revoke all prior designations by the
Participant, shall not require the consent of any previously named beneficiary,
shall be in a form prescribed by the Committee and will be effective only when
filed with the Committee during the Participant’s lifetime. If a Participant
fails to designate a beneficiary before his death, as provided above, or if the
beneficiary designated by a Participant dies before the date of the
Participant’s death or before complete payment of the Participant’s Retirement
Deferral Account, the Committee, in its discretion, may pay the Participant’s
Retirement Deferral Account to either (i) one or more of the Participant’s
relatives by blood, adoption or marriage and in such proportions as the
Committee determines, or (ii) the legal representative or representatives of the
estate of the last to die of the Participant and his designated beneficiary.


ARTICLE VIII
Amendment or Termination

8.1         Amendment. The Company, in its discretion, shall have the right to
amend the Plan from time to time except that no such amendment shall, without
the consent of the Participant to whom amounts have been credited to his
Retirement Deferral Account, adversely affect the Participant’s (and his
beneficiary’s) right to payments of such amounts.


8.2         Plan Termination. The Company may in its discretion, terminate the
Plan at any time, however, no such termination shall alter a Participant’s (and
his beneficiary’s) right to the amounts previously credited to his Retirement
Deferral Account.


9



ARTICLE IX
General Provisions

9.1         Non-Alienation of Benefits. A Participant’s rights to the amount
credited to his Retirement Deferral Account under the Plan shall not be
grantable, transferable, pledgeable or otherwise assignable, in whole or in
part, by the voluntary or involuntary acts of any person, or by operation of
law, and shall not be liable or taken for any obligation of such person. Any
such attempted grant, transfer, pledge or assignment shall be null and void and
without any legal effect.


9.2         Withholding for Taxes. Notwithstanding anything contained in this
Plan to the contrary, each Employer shall withhold or shall cause its agent to
withhold from any distribution made under the Plan such amount or amounts as may
be required for purposes of complying with the tax withholding provisions of the
Code or any state’s income tax act for purposes of paying any estate,
inheritance or other tax attributable to any amounts distributable or creditable
under the Plan.


9.3         Immunity of Committee Members. The members of the Committee may rely
upon any information, report or opinion supplied to them by any officer of an
Employer or any legal counsel, independent public accountant or actuary, and
shall be fully protected in relying upon any such information, report or
opinion. No member of the Committee shall have any liability to an Employer or
any Participant, former Participant, designated beneficiary, person claiming
under or through any Participant or designated beneficiary or other person
interested or concerned in connection with any decision made by such member
pursuant to the Plan which was based upon any such information, report or
opinion if such member relied thereon good faith.


10



9.4         Plan not to Affect Employment Relationship. Neither the adoption of
the Plan nor its operation shall in any way affect the right and power of any
Employer to dismiss or otherwise terminate the employment or change the terms of
the employment or amount of compensation of any Participant at any time for any
reason or without cause. By accepting any payment under this Plan, each
Participant, former Participant designated beneficiary and each person claiming
under or through such person, shall be conclusively bound by any action or
decision taken or made under the Plan by the Committee.


9.5         Subordination of Rights. At the Committee’s request, each
Participant or designated beneficiary shall sign such documents as the Committee
may require in order to subordinate such Participant’s or designated
beneficiary’s rights under the Plan to the rights of such other creditors of the
Company as may be specified by the Committee.


9.6         Notices. Any notice required to be given by the Company or the
Committee hereunder shall be in writing and shall be delivered in person or by
registered mail, return receipt requested. Any notice given by registered mail,
shall be deemed to have been given upon the date of delivery, correctly
addressed to the last known address of the person to whom such notice is to be
given.


9.7         Gender and Number; Headings. Wherever any words are used herein in
the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases here they would so apply, and wherever any
words are used herein in the singular form they shall be construed as though
they were also used in the plural form in all cases where they would so apply.
Headings of sections and subsections of the Plan are inserted for convenience of
reference and are not part of the Plan and are not to be considered in the
construction thereof.


11



9.8         Controlling Law. The Plan shall be construed in accordance with the
internal laws of the State of California.


9.9         Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the Committee
and its successor, whether by way of merger, consolidation, purchase or
otherwise.


9.10         Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality on invalidity shall not affect the
remaining provision of the Plan, and the Plan shall be enforced as if the
invalid provisions had never been set forth therein.


9.11         Action by Company. Any action required or permitted by the Company
under the Plan shall be by resolution of its Board of Directors or by a duly
authorized committee of its Board of Directors, or by a person or persons
authorized by resolution of its Board of Directors or such committee.


12

